Exhibit 99.1 FOR IMMEDIATE RELEASE SANUWAVE HEALTH APPOINTS maj-britt kaltoft TO ITS board of directors; extensive international and strategic partnership strength added SUWANEE, GA, JUNE 16, 2017 – SANUWAVE Health, Inc. (OTCQB: SNWV) today announced the appointment of Maj-Britt Kaltoft to its Board of Directors. Dr. Kaltoft brings 20 years of international specialization in development and successful execution of business development strategies, contractual structures and alliance management within all sectors of the life science industry. Dr. Kaltoft currently heads the business development and patent functions at the Danish State Serum Institute, an institution under the Danish Ministry of Health. She has obtained outstanding results in the areas of business development, licensing and alliance management in the pharmaceutical and biotech industry at Lundbeck, Nycomed, EffRx and Novo Nordisk. With this appointment, the Company’s Board of Directors has expanded to five members. “We are delighted to welcome Dr. Kaltoft to our Board of Directors,” said Kevin A. Richardson II, CEO and Chairman of the Board of Directors of SANUWAVE Health, Inc. “Dr. Kaltoft’s international experience will prove invaluable as we continue our international expansion in Europe, Southeast Asia, Middle East and recently South America. Her extensive network in the life science industry and senior experience with alliances, joint ventures, and partnerships will help us navigate the numerous opportunities we have on our plate currently, and in the future.” Dr. Kaltoft is a Danish citizen. She holds a MSc in Biochemistry and PhD in Protein chemistry and Molecular biology from the University of Copenhagen and a Master in International Business Administration from Seattle University. Commenting on her appointment, Dr. Kaltoft said, “I am very excited to join SANUWAVE’s Board of Directors at this pivotal time. I am impressed with SANUWAVE’s commitment in researching and developing new approaches to treating cumbersome medical conditions and non-medical opportunities, especially in industrial biofilms. An exciting opportunity to grow internationally and in the United States awaits the FDA approval of dermaPACE®. Through the establishment of global alliances, the availability of the SANUWAVE’s technology could provide an improvement in quality of life to diabetic patients.” About SANUWAVE Health, Inc.
